internal_revenue_service number release date index number ------------------------ ------------------------------------------- ---------------------------------------- ------------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------------ telephone number ---------------------- refer reply to cc fip b03 plr-112762-14 date date legend taxpayer bank a bank b date date date date date a b c d state partnership ----------------------------------------------------------- -------------------------------------------------- ------------------------ -------------------- ---------------------- ---------------------------- ---------------------- ---------------------- ----------------------------- --------------------------- ---------------- -------------- ---------------- -------------- -------------- --------------------------------------------------------------- plr-112762-14 ---------------------------------------------------------------------- llc llc llc --------------------------- ----------------------------------------------- -------------------------------------- dear -------------- this responds to a letter dated date submitted on behalf of taxpayer taxpayer requests a ruling under sec_856 of the internal_revenue_code code that patronage_dividends included in its gross_income under sec_1385 are excluded from its gross_income for purposes of sec_856 and c facts taxpayer elected to be treated as a real_estate_investment_trust reit for federal_income_tax purposes beginning with its taxable_year ended date taxpayer is a calendar_year taxpayer that uses an overall accrual_method of accounting taxpayer is a publicly traded reit whose primary business is to own manage acquire and dispose_of timberland properties taxpayer conducts substantially_all of its business through partnership a state limited_partnership which is currently disregarded for federal income purposes additionally partnership conducts significant activity through llc a state limited_liability_company which is also disregarded for federal_income_tax purposes almost entirely in connection with the acquisition of certain timberland llc and llc entered into a debt financing_arrangement with bank a bank b and various other lenders on date which included a first mortgage loan and a second mortgage loan bank a was the administrative agent and collateral agent for the first mortgage loan and bank b was the administrative agent and collateral agent for the second mortgage loan on date partnership and llc entered into an amended and restated credit agreement with bank a llc and other lenders bank a and llc served as co-lead lenders and bank a served as administrative agent the proceeds were used to pay off the amounts under the then existing first mortgage loan and second mortgage loan on date partnership and llc entered into a second amended and restated credit agreement with bank a and other lenders with bank a as the administrative agent the proceeds of which were used to pay off the outstanding balance of the plr-112762-14 amended and restated credit agreement and to partially fund the acquisition of additional timberland on date partnership and llc entered into the third amended and restated credit agreement for approximately dollar_figurea with bank a as the administrative agent and certain other lenders this agreement provides for borrowing consisting of a a dollar_figureb revolving credit facility b a dollar_figurec multi-draw term credit facility and c the remaining amount outstanding under the second amended and restated credit agreement of approximately dollar_figured bank a is a cooperative subject_to taxation under and is subject_to regulation by the farm credit administration taxpayer represents that it does not receive patronage_dividends under the third amended and restated credit agreement taxpayer intends to amend the third amended and restated credit agreement so that it may receive patronage_dividends from bank a patronage_dividends are generally paid either in cash or in both cash and equity taxpayer represents that with respect to the patronage_dividends it expects to receive each will be a patronage_dividend within the meaning of the term provided in sec_1388 taxpayer is required for federal_income_tax purposes under sec_1385 to include in gross_income all patronage_dividends it receives however for financial reporting purposes taxpayer represents that it will reduce its interest_expense by the amount of patronage_dividends received law analysis sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from sources that include dividends interest rents_from_real_property and gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees to make loans secured_by mortgages on real_property or to purchase or lease real_property gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income plr-112762-14 sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which - i does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c or ii otherwise constitutes gross_income not qualifying under sec_856 or c may be considered as gross_income which qualifies under sec_856 or c sec_301 provides that in general except as otherwise provided in this chapter chapter of subtitle a of the code which chapter and subtitle include among other sections sec_301 sec_316 sec_317 sec_856 and sec_1388 a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 sec_301 provides in part that in the case of a distribution to which sec_301 applies that portion of the distribution which is a dividend as defined in sec_316 shall be included in gross_income sec_316 provides that for purposes of this subtitle subtitle a which subtitle as noted includes among other sections both sec_856 and sec_1388 the term dividend means any distribution_of_property made by a corporation to its shareholders-- out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the earnings_and_profits at the time the distribution was made sec_316 provides in the flush language that except as otherwise provided in this subtitle every distribution is made out of earnings_and_profits to the extent thereof and from the most recently accumulated_earnings_and_profits the flush language provides further that to the extent that any distribution is under any provision of this subchapter subchapter_c of chapter of subtitle a of the code treated as a distribution_of_property to which sec_301 applies such distribution shall be treated as a distribution_of_property for purposes of this subsection sec_1388 provides that for purposes of subchapter_t the term patronage_dividend means an amount_paid to a patron by an organization to which part i of subchapter_t applies-- on the basis of quantity or value of business done with or for such patron plr-112762-14 under an obligation of such organization to pay such amount which obligation existed before the organization received the amount so paid and which is determined by reference to the net_earnings of the organization from business done with or for its patrons the flush language of sec_1388 provides that such term does not include any amount_paid to a patron to the extent that a such amount is out of earnings other than from business done with or for patrons or b such amount is out of earnings from business done with or for other patrons to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions the flush language provides further that for purposes of paragraph net_earnings shall not be reduced by amounts paid during the year as dividends on capital stock or other proprietary capital interests of the organization to the extent that the articles of incorporation or bylaws of such organization or other contract with patrons provide that such dividends are in addition to amounts otherwise payable to patrons which are derived from business done with or for patrons during the taxable_year sec_1385 provides in part that except as otherwise provided each person shall include in gross_income the amount of any patronage_dividend which is paid in money a qualified_written_notice_of_allocation or other_property except a nonqualified_written_notice_of_allocation and which is received by him during the taxable_year from an organization described in sec_1381 the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business patronage_dividends paid_by a subchapter_t cooperative are a return of earnings to its cooperative patrons based on the amount of business that the patron transacts with the cooperative the patronage_dividends paid_by a subchapter_t financing cooperative effectively reduce the costs that its patrons incur to borrow funds from the cooperative the amounts paid_by banks a represent earnings that the cooperative is able to refund to taxpayer based on the average amounts that taxpayer borrowed from the banks during the prior year thus while taxpayer must include patronage_dividend income in its gross_income under sec_1385 the patronage_dividends taxpayer receives effectively reduce taxpayer’s interest_expense paid during the prior year under the facts of the instant case exclusion of these patronage_dividends from gross plr-112762-14 income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests under those provisions conclusion accordingly pursuant to sec_856 we conclude that the patronage_dividends included in taxpayer's gross_income under sec_1385 are excluded from its gross_income for purposes of sec_856 and c this ruling’s application is limited to the facts representations and code sections cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely julanne allen assistant to the branch chief branch associate chief_counsel financial institutions products
